MEMORANDUM **
Tony Steven Jessup appeals the sentence imposed upon revocation of his term of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Jessup contends that 18 U.S.C. § 3583, which authorizes imposition of a term of supervised release upon revocation of a prior term of supervised release, is unconstitutional as applied under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2001). This contention is foreclosed by our decision in United States v. Liero, 298 F.3d 1175, 1178 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.